DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Nolting et al. U.S. PGPUB No. 2011/0186724 discloses that “resultant potential wells 662 and 666 of the present invention can be essentially customized to induce predetermined ion/ion reactions by supplying predetermined voltages to the vane structures 620/resistive elements 640” [0094] and figures 8B and 8C illustrate potential profiles wherein a third potential well is generated (where the third potential well is the rightmost potential well in the figure(s), but is not identified with a reference numeral) with a polarity matching the first potential well and adjacent to the second potential well. However, there is no explicit disclosure of axially confining the product ions.
Bateman et al. U.S. PGPUB No. 2015/0155150 discloses a method of electron transfer dissociation fragmentation of ions [0172] (which necessarily includes fragmentations between positive and negative ions, as discussed in paragraph [0017] of Nolting) wherein product ions are stored in axial potential wells: “The second generation fragment, daughter, product or adduct ions are preferably collected and stored in separate real axial potential wells formed within the first ion trap or ion guide 2” [0169]. However, Bateman does not explicitly disclose that the axial potential well in which product ions are stored is a third potential well adjacent to a second potential well and having a polarity matching a first potential well, wherein the first and second potential wells store ions having opposite polarities, and the first potential well is provided within the second potential well.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of fragmenting ions for mass spectrometry, comprising providing first, second, and third potential wells, axially confining, respectively, first ions having a first polarity, second ions having a second polarity, and third ions which are product ions of a fragmentation reaction between the first and second ions, and wherein  the first potential well is provided within the second potential well.

Regarding dependent claims 2-8; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881